﻿Mr. President, it is with great pleasure that I extend to you, my dear brother, the sincere felicitations of the Pakistan delegation on your well-deserved election to the presidency of the General Assembly at its forty-sixth session. Your election to this high office is a befitting tribute to the outstanding role played on the world stage by your great country, from where the light of Islam spreads to the entire globe. It is also a recognition of your diplomatic skills and qualities of statesmanship
that have won admiration in many parts of the world, and, is particular in the councils of the United nations. We in Pakistan recall with great fondness the time when we had the privilege of having you as the Ambassador of the Kingdom of Saudi Arabia.
Pakistan is bound to Saudi Arabia in close brotherly ties which encompass common faith, shared values and common history. We are confident that, with your vast experience and consummate skills, you will successfully guide the deliberations of this important session of the General Assembly.
I should also like to convey our deep appreciation and esteem to your predecessor, Mr. Guido de Marco, Foreign Minister of Malta, who conducted the proceedings of the forty-fifth session of the General Assembly with great distinction and success.
I take this opportunity to pay a special tribute to the Secretary-General of the United Nations, Mr. Perez de Cuellar, for his unceasing efforts to promote international peace and harmony and uphold the principles and purposes of the United Rations Charter. He has addressed world problems with a deep sense of purpose. The world community owes him a profound debt of gratitude for his untiring endeavours in strengthening the foundations of peace and security around the world.
It is a matter of particular happiness for my delegation to welcome seven States as new Members of the United Nations. The presence of the Democratic People's Republic of Korea, the Republic of Korea, Estonia, Latvia, Lithuania, the Federated States of Micronesia and the Republic of Marshall Islands in our midst is indeed a historic occasion. This is a testimony to the universality and the growing strength of our Organization. On behalf of the Government and people of Pakistan, I would extend our warm congratulations to the delegations of those countries as they assume their membership of the world body.
The historic transformation sweeping the globe has generated a blend of sanguine expectations and serious concerns. While the world has witnessed the end of the ideological confrontation between the two super-Powers, heralding
an era of mutual collaboration and accommodation, it has also experienced a devastating military conflict in the Persian Gulf. The security of small States continues to be threatened and armed conflicts continue to fester in various regions of the world. There is no justification, therefore, for complacency.
Real peace and progress can be ensured only if States, big and small, abide by the principles of the United Nations Charter, settle their disputes peacefully and advance international cooperation to accelerate the economic progress of the developing countries. The major Powers have a special responsibility to respect and promote the principle of sovereign equality. It would indeed be tragic if the end of the cold war witnessed the birth of another era of international tensions on account of the hegemonic ambitions of major regional Powers. He should work for a new world order based on equity, justice and progress reflecting the collective aspirations of mankind.
The United Nations has a central role to play in such a world order by ensuring respect for the principles and purposes of its Charter and the faithful implementation of its resolutions. We espouse a faith which stands for peace and forbids wars of aggression. The Holy Koran says:
"Fight in the way of Allah those who fight you; but do not begin the hostilities; for Allah does not approve of aggression". (The Holy Koran, II:190)
Pakistan will continue to make its contribution to the promotion of peace and the strengthening of the United Nations in the realization of its objectives.
Pakistan welcomes the relaxation of international tensions, the universal movement towards democracy, the upsurge of economic liberalism, the serious pursuit of arms control and the growing respect for the deep-seated urge of peoples for the exercise of their right to self-determination. These fundamental changes have created a salutary environment for resolving conflicts that still persist as a legacy of the cold war and the colonial period. Unfortunately, Pakistan's own sincere quest for durable peace and stability in South Asia has foundered on the un-constructive attitude adopted by India on the Jammu and Kashmir dispute.
The people of Indian-occupied Jammu and Kashmir have risen to demand their inalienable right to self-determination - a right solemnly pledged to the Kashmiri people by India, Pakistan and the international community in the various resolutions adopted by the United Nations. It is with a deep sense of anguish that I report to this Assembly that occupied Jammu and Kashmir remains in the throes of a profound human tragedy.
The United Nations Security Council and the United Nations Commission for India and Pakistan have prescribed in their resolutions that the future of the State of Jammu and Kashmir must be decided in accordance with the will of the people, expressed through a free and impartial plebiscite under the auspices of the United Nations. I should like to draw attention, in particular, to Security Council resolution 47 (1948), adopted on 21 April 1948, and the resolutions adopted by the United Nations Commission for India and Pakistan on 13 August 1948 and 5 January 1949. Both India and Pakistan, as parties to the dispute, are bound by those resolutions, which continue to be valid and operative. The Simla Agreement of 1972 between India and Pakistan categorically acknowledged that Kashmir was an outstanding issue that remained to be settled.
Since January 1990 the situation in Indian-occupied Jammu and Kashmir has greatly deteriorated. The sufferings of innocent Kashmiri men, women and children at the hands of Indian security forces have increased beyond measure. Even Indian human rights organisations and media have acknowledged the grave human rights violations by Indian forces In the occupied territory. During the last 21 months over 5,000 innocent civilians have been killed. A determined effort is under way to terrorize and suppress the people. Dawn to dusk curfews, house-to-house searches, torture, arbitrary detention and gang rapes of women are daily occurrences in the valley. Despite the deployment of nearly half a million Indian military and paramilitary forces in Kashmir, the indigenous, widespread uprising continues to gather momentum, reflecting the resolve of the people of Kashmir to secure their inalienable right to self-determination. Pakistan cannot remain a silent spectator of the sufferings of the Kashmiri people, a people with which we are linked by unbreakable bonds of religion, history, kinship and culture.
Human rights violations do not take place in a vacuum. They stem from failure to find a peaceful solution to political problems. Human rights violations that have occurred in Palestine, South Africa and other parts of the world are a result of the inability of the international community to redress the political problems inherent in these situations. This also applies to Kashmir, where the political problem continues to fester because of the failure of the international community to implement the relevant United Nations resolutions.
The uprising in Indian-occupied Kashmir is entirely indigenous and spontaneous. India's attempts to attribute the turmoil to interference by Pakistan are both self-serving and misleading. As an earnest of our good faith, we had proposed to India the establishment of a neutral mechanism, such as the stationing of impartial international observers, along the Line of
Control to monitor, survey and investigate the situation and reach independent conclusions. India has not accepted this offer - thus exposing the hollowness of its allegations.
While we rejoice with those who have gained freedom, we cannot ignore the plight of the people of Jammu and Kashmir. The international community must exert moral and political pressure on India to desist from the use of force and allow the people of Kashmir to exercise freely their inalienable right to self-determination. It is only through the uniform enforcement of the decisions of the Security Council that faith in the United Nations as an instrument of international peace and security can be preserved. A selective approach to the settlement of disputes would impair the image and stature of the world body.
Pakistan is committed to a peaceful settlement of the Jammu and Kashmir dispute on the basis of the relevant Security Council resolutions and in the spirit of the Simla agreement. For that purpose, we have consistently expressed our willingness to engage India in a constructive and meaningful dialogue.
The Prime Minister of Pakistan sent a special envoy to India in August 1991 conveying the hope that Pakistan and India would settle all bilateral disputes peacefully. It is our conviction that the resolution of the Kashmir issue would pave the way for a new era in which tension and confrontation would be replaced by harmony and cooperation between the two neighbouring countries.
The heroic struggle of the Afghan people succeeded in freeing their homeland from foreign occupation. It also contributed to the current resurgence of freedom and democracy in the world. But Afghanistan remains in the grip of a continuing armed conflict. Recent developments in the region have, however, brightened the prospects for a just political settlement. Efforts must now be intensified so that peace can be restored in Afghanistan and so that millions of Afghan refugees can return to their homes in safety and honour. The essential element of any settlement in Afghanistan must necessarily remain the transfer of power from the present dispensation in Kabul to a broad-based government representing the will and aspirations of the Afghan people.
Pakistan has emphatically reiterated its commitment to a comprehensive political settlement of the Afghanistan problem and has embarked on a series of initiatives. He have held extensive consultations with the countries concerned, namely Iran, Saudi Arabia, the United States and the Soviet Union.
We have also fully supported the efforts of the Secretary-General. Pakistan and Iran have also resolved to work together with the Afghan mujahidin in a trilateral framework to promote the peace process.
The Secretary-General's five-point proposal, announced on 21 May 1991, provides a set of guiding principles which could form the basis of a possible settlement in Afghanistan. He favour a package plan of understandings on all the elements of the proposal. While we welcome the recent United States-Soviet decision to terminate weapon supplies to all Afghan parties by 1 January 1992, it is important that the intervening period should be utilized to facilitate agreements on the remaining points, especially on a transition mechanists, which is the heart of the Secretary-General's proposal. Understandings should also be worked out on arrangements for the election of the future Government of Afghanistan, a cease-fire and the return of the Afghan refugees.
Pakistan has been providing shelter and succour to over 3 million Afghan refugees for more than 12 years. They have chosen to face the privations and rigours of exile rather than expose themselves to the insecurity and uncertainties caused by the conflict in their homeland. The recent decline in international humanitarian assistance has not only exacerbated the hardships for the Afghan refugees, but has also put an unusually heavy strain on our already meagre resources. He call upon the international community to continue to fulfil its humanitarian obligations until favourable conditions have been created for the voluntary return of the refugees to their homeland.
I would like to express our deep appreciation for the ceaseless efforts undertaken by the Secretary-General and his Personal Representative in the quest for a comprehensive settlement of the Afghan problem. I would also like
to commend the United Nations High Commissioner for Refugees for the important role he has played in providing relief and assistance for the Afghan refugees.
The conflict in the Persian Gulf dealt a grievous blow to the cause of regional peace and cooperation. Pakistan took a principled position on the issue consonant with the relevant Security Council resolutions. At the same time, we made serious efforts for a peaceful and honourable solution of the problem. For that purpose, the Prime Minister of Pakistan undertook visits to 12 Islamic countries and sent special envoys to 13 other countries. The armed conflict extracted a heavy toll in human losses and caused colossal material destruction. Pakistan believes that it is time to put the bitterness of war behind us and open a new chapter of friendship and cooperation.
Pakistan adheres firmly to the belief that there can be no stable peace in the Middle East without the withdrawal of Israeli troops from all Arab and Palestinian territories occupied since 1967, including Al-Quds A1-Sharif, and the restitution of the inalienable rights of the Palestinian people, especially their right to establish a State of their own in Palestine.
The courageous and valiant uprising of the Palestinian people in the West Bank and the Gaza Strip has demonstrated clearly that a people determined to secure its freedom and independence cannot be held back through repression.
We hope that the recent initiatives for the convening of an international peace conference on Palestine, with the participation of the parties concerned, including the Palestinians, would lead to a just and comprehensive settlement in the Middle East.
The problem of Cyprus remains a matter of concern for all of us. We support the efforts of the Secretary-General to resolve the Cyprus question in accordance with Security Council resolution 649 (1990).
Pakistan has been following with keen interest the initiative of the five permanent members of the Security Council on the issue of Cambodia. He are confident that their efforts, and those of the countries of the Association of South-East Asian Nations (ASEAN), will prove fruitful in resolving this issue on the basis of the free exercise of the will of the Cambodian people. He welcome the fact that Cambodia is represented in the General Assembly by the delegation of the Supreme Rational Council headed by His Royal Highness Prince Norodom Sihanouk.
Recent developments in South Africa constitute steps in the right direction, but fall short of the complete elimination of apartheid. The international community has an obligation to extend wholehearted support to the struggle of the people of South Africa for self-determination and majority rule. The sanctions imposed against the Pretoria regime should continue to be applied until the complete elimination of apartheid and the establishment of majority rule in South Africa have been achieved.
The changed global situation has underscored the importance of regional economic cooperation. Pakistan is resolved to give further depth and substance to regional cooperation through the South Asian Association for Regional Cooperation and the Economic Cooperation Organization.
Pakistan has consistently promoted the cause of international peace and security and the elimination of weapons of mass destruction. He are therefore gratified at the conclusion of the strategic arms reduction Treaty (START) between the United States and the Soviet Union. Pakistan particularly welcomes the recent announcement by President Bush of bold and far-reaching measures encompassing, inter alia, the elimination of land- and sea-based tactical nuclear weapons.
These measures represent a major advance in the process of nuclear disarmament and call for an appropriate response from all concerned Powers. It is our expectation that this process will eventually lead to the total elimination of nuclear weapons. Until then, effective and legally binding international arrangements must be worked out to assure all non-nuclear-weapon States against the use or the threat of use of nuclear weapons.
He support the early conclusion of a comprehensive nuclear-test-ban treaty. Pending the conclusion of such a treaty, nuclear-test-ban agreements could be arrived at among regional States in different parts of the world. Those regional agreements would not only act as important confidence-building measures but would also facilitate the conclusion of a comprehensive nuclear-test-ban treaty.
Pakistan supports the early conclusion of a comprehensive convention on the total prohibition of chemical weapons. He also stand for the prevention of an arms race in outer space.
Global disarmament efforts should be supplemented by disarmament measures at the regional level. A regional approach offers the most realistic prospect for meaningful progress towards disarmament, since threat perceptions and security concerns vary from region to region. This approach is steadily gaining ground, as evidenced by the adoption of a resolution on regional disarmament by an overwhelming majority at the forty-fifth session of the General Assembly.
Negotiations for conventional disarmament at the global and regional levels must also be pursued vigorously, especially because of the increase in the sophistication and destructive power of conventional weapons. Naval disarmament has become an equally important objective, because of the rapid augmentation of the naval power of some States. The acquisition of aircraft carriers and nuclear-powered submarines by some regional States is a cause of grave concern to their smaller neighbours.
Pakistan has proposed a number of disarmament measures to strengthen peace and stability in south Asia. He believe that a regional approach to non-proliferation, based on the principles of equality and non-discrimination, is the most feasible and effective means of resolving the nuclear issue in south Asia. In addition to several proposals made to India since 1974 to keep our region free of nuclear weapons, including the establishment of a nuclear-weapon-free some, the Prime Minister of Pakistan recently put forward three important proposals for arms control and nuclear non-proliferation in south Asia. These proposals call for: first, consultations by the United States, the Soviet Union and China with India and Pakistan to ensure nuclear non-proliferation in south Asia; secondly, bilateral arrangements or a regional regime for the prohibition of all weapons of mass destruction in south Asia; and, thirdly, a mutual and balanced reduction of forces in south Asia consistent with the principle of equal and undiminished security at the lowest level of armaments.
He are encouraged by the positive response to our proposals by many countries. He hope that India will also respond positively, particularly to the proposal for five-nation consultations for a nuclear non-proliferation regime in south Asia.
Nuclear non-proliferation in south Asia is a vital condition for regional peace, security and progress. The proposals made by our Prime Minister are in keeping with the spirit of the times and reflect our genuine desire that the south Asian countries should concentrate their efforts on economic development through the diversion of resources currently allocated to defence to developmental purposes.
The question of arms transfers should be considered within the overall context of conventional arms control, taking into account the indigenous defence production capabilities of different countries as well as their legitimate security concerns.
Each country has the sovereign right to determine its own legitimate defence needs. Many small and medium-sized States, lacking indigenous defence production capabilities, are obliged to depend upon international transfers of arms to meet their essential security needs. In some cases, threats to their security emanate from neighbouring States with large indigenous defence production capabilities. Obviously, the denial of the acquisition of arms through international transfers would endanger the security of such small and vulnerable States. This would have a destabilising effect on international peace and security. It is essential, therefore, to ensure that controls on arms transfers do not create or perpetuate dangerous regional imbalances.
The world stands on the threshold of an era of great promise and hope. The prospects of lasting peace are more real today than at any time during the past many decades. But for many people in the third world this peace is distant and irrelevant. While the incidence of death by bullets may have declined, the number of victims of deprivation continues to rise. Illiteracy, disease, malnourishment, unemployment and destitution are on the increase. We see in painful detail, day after day, the horror of human poverty. This is not real peace.
The 1980a have been described as the decade lost to development. If corrective action is not taken, it may well spawn a lost generation by the year 2000. According to some estimates, the industrialized world today consumes S6 trillion more of income annually than at the beginning of the 1980s. Over the same period it reduced its annual aid to the developing world by $4 billion. Worst still, its net resource transfers to these countries, taking account of interest payments, became negative. In 1990 alone the negative transfer of resources from the developing to developed countries amounted to $39 billion.
The Declaration (S-18/3) adopted at the eighteenth special session of the General Assembly provided an agreed platform for common action. It encompassed commitments by the developed and developing countries to enhance international economic cooperation and to revitalize growth and development. In the spirit of the Declaration, many third-world countries have taken wide-ranging measures to enhance efficiency in economic management. Concrete steps have been taken by their Governments to liberalise their economies, roll back State intervention and promote trade and investment.
In Pakistan, too, the Government of Prime Minister Muhammad Hawas Sharif has launched a programme of comprehensive economic reforms involving privatization and deregulation with a view to encouraging economic activity in a liberal framework. These reforms, unprecedented in Pakistan's history, are aimed at stimulating and encouraging market forces as the main engine of economic growth. In accordance with its policy of self-reliance, the Government is focusing on the promotion of exports and foreign investment in the country.
Regrettably, the International economic environment remains heavily weighted against the developing countries. The industrialised countries have not matched with concrete steps the reform measures being taken in the third world. Our efforts at fostering growth and development continue to be stonewalled by the denial of market access, dwindling resource flows, absence of foreign investment and a crushing debt burden. Rapid action aimed at resolving these problems is imperative. A special effort will have to be made to ensure a successful conclusion of the Uruguay Round, which remains deadlocked on a number of key issues.
Close partnership is also necessary to counter the escalating threat of environmental degradation. The international community must evolve a comprehensive strategy for addressing this grave problem. The responsibilities and obligations of both the developed and the developing countries were clearly spelt out in resolution 44/228. A truly universal compact on the environment will have to incorporate the developmental dimension. The commitments involving the transfer of additional resources and Environmentally sound technologies to the developing countries will, therefore, have to be honoured in full. It is the sincere hope of the Pakistan delegation that preoccupation with short term gains will be resisted and that the course which we had set before us at the forty-fourth session of the General Assembly will be pursued earnestly.
The current session of the General Assembly is taking place at a crucial moment in the history of the United Nations. The role of the world body in achieving the independence of Namibia, promoting peace in Central America, reversing aggression in the Gulf and settling regional disputes has earned for it the respect and gratitude of the international community. While we rejoice as at these successes, we expect a more forceful contribution from the United Nations in fostering economic growth and development in the third world. This is clearly not a task beyond our reach. If bitter adversaries of yesterday can become willing partners of today, it is not too much to hope that the immense resources of the world will be utilised for mankind's collective well-being. Only thus will we be able to lay the foundations of everlasting peace and universal prosperity.
